DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The claim amendments, filed 08 July 2022, added new claim 21.  Claims 13-14 are canceled.  Claims 1-12 and 15-21 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, 16-19 and 21, in the reply filed on 08 July 2022 is acknowledged.  The traversal is on the ground(s) that unity of invention is present for Groups I and II because Group I is directed towards an agrochemical formulation and Group II is directed towards a method of using the composition of Group I.  This is not found persuasive because the identified common feature cannot be considered “special” in light of the teachings of the prior art.  Specifically, the composition comprising a) afidopyropen, b) a cypermethrin, c) at least one organic solvent S, d) at least one alkanol substituted amine D, e) at least one aryl sulfonic acid E or their salts, f) at least one organic tricarboxylic acid F or their salts, g) at least one nonionic surfactant G different from components c) to f) and h), h) optionally further components, is prima facie obvious in light of the teachings of Pohlman (US 2013/0125267 A1) in view of Xu (US 2015/0031535 A1) and Steward (US 2009/0118367 A1) (as described in the Restriction Requirement mailed 08 April 2022).
The requirement is still deemed proper and is therefore made FINAL.
Applicant further elected, without traverse, a mixture of cyclohexanone, C8-C10 fatty acid dimethylamide, and propylene carbonate as the solvent S and alkoxylate block polymer including ethylene oxide blocks and propylene oxide blocks as the nonionic surfactant G, in the reply filed on 08 July 2022 which is acknowledged.
Claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 July 2022.
Claims 1-12, 16-19 and 21 are examined herein to the extent that the solvent S is a mixture of cyclohexanone, C8-C10 fatty acid dimethylamide, and propylene carbonate; and the nonionic surfactant G is alkoxylate block polymer including ethylene oxide blocks and propylene oxide blocks, e.g., applicant's elected species.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/10/2020 and 07/30/2020 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.



Claim Objections
Claims 1-12, 16-19 and 21 are objected to because of the following informalities:  the claims do not begin with an article (e.g. “A” or “The”, respectively).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-4 recite the limitation "at least one alkanol substituted tertiary amine D" in line 5.  There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "at least one alkanol substituted tertiary amine D" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 and 19 recite the limitation "at least one surfactant G" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 12 recites the limitations "alpha-cypermethrin" in line 3, “tetra(2-hydroxypropyl) ethylenediamine” in line 5, “at least one alkyl benzene sulfonic acid E or their salts” in line 6, “citric acid F” in line 7, and “formula (A)” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitations "the organic solvent S" in line 3 and “the surfactant G” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over POHLMAN (US 2013/0125267 A1) in view of SHANKER (WO 2016/116797 A1), XU (US 2015/0031535 A1) and STEWARD (US 2009/0118367 A1).
Pohlman is primarily directed towards mixtures of pesticidal compounds and compositions comprising the mixtures (paragraph [0035]).
Regarding claims 1-2, 7-8, 17 and 21, Pohlman discloses a composition comprising, as active components, a pesticidal compound of formula I 

    PNG
    media_image1.png
    242
    288
    media_image1.png
    Greyscale
(e.g. afidopyropen)
and one or more of a pesticidal compound II including alpha-cypermethrin (paragraphs [0001-0004]).  Pohlman discloses that the composition comprises auxiliaries including solvents, solid carriers, dispersants or emulsifiers, organic and an organic thickeners, bactericides, anti-freezing agents, anti-foaming agents, if appropriate colorants and tackifiers or binders (paragraphs [0136-0137]).  Pohlman discloses that suitable solvents include organic solvents (paragraph [0138]).  Pohlman discloses that suitable surfactants include alkylarylsulfonates (e.g. at least one aryl sulfonic acid E or their salts) (paragraph [0139]).  Pohlman discloses that organic solvents include cyclohexanone (e.g. organic solvent S) and fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide/organic solvent S). Pohlman discloses that the composition includes buffer to the desired application concentration and further auxiliaries (paragraph [0185]).  
Regarding claims 5 and 16, Pohlman discloses compositions which are concentrates that are dispersible and emulsifiable which include, as the main components, the actives, a solvent and surfactant(s) (paragraphs [0154-0156]).
Pohlman does not specifically teach that the solvent is a mixture of cyclohexanone, C8-C10 fatty acid dimethylamide, and propylene carbonate.  Pohlman does not specifically teach that the surfactant is alkoxylate block polymer including ethylene oxide blocks and propylene oxide blocks.  Pohlman does not specifically teach that the composition comprises at least one alkanol substituted amine D and at least one organic tricarboxylic acid F or their salts.  The deficiencies are made up for by the teachings of Shanker, Xu and Steward.  
Shanker is primarily directed towards including pesticide compositions (abstract).
Regarding claims 1, 2, 7-8, 10-11, 17, 19 and 21, Shanker teaches compositions including compositions with insecticides (paragraph bridging pages 25 and 26). Shanker teaches that solvents useful in the composition includes cyclohexanone, propylene carbonates and fatty acid dimethylamides (page 20, lines 24-29).  Shanker teaches that solvent mixtures can be used (page 21, line 3).  Shanker teaches that the composition comprises surfactants selected from including nonionic and anionic surfactants and nonionic surfactants include ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) (paragraph bridging pages 19 and 20).  Shanker teaches that anionic surfactants include aryl alkyl sulfonates (e.g. at least one aryl sulfonic acid E or their salts) (page 20, lines 9-10).
Xu is directed towards a pesticide composition (abstract and entire patent publication).  
Regarding claims 1-2 and 6, Xu teaches insecticide compositions that comprises at least one pH adjuster that is preferably selected from organic amines (paragraph [0107]).  Xu teaches that the amines includes tetra(2-hydroxypropyl)ethylenediamine and triethanolamine (e.g. alkanol substituted amine D) (paragraph [0111]).  
Steward is directed towards an insecticidal composition (abstract).  
Regarding claims 1-2, 9 and 18, Steward teaches insecticidal composition containing a stabilizer/antioxidant that includes citric acid (paragraph [0028]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a pesticidal composition comprising as active components, a pesticidal compound of formula I 

    PNG
    media_image1.png
    242
    288
    media_image1.png
    Greyscale
(e.g. afidopyropen),
one or more of a pesticidal compound II including alpha-cypermethrin, solvents including mixtures of including cyclohexanone, propylene carbonates and fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide), surfactants including a nonionic surfactant including ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) and an anionic surfactant including aryl alkyl sulfonates (e.g. aryl sulfonic acid E or their salts), a pH adjuster selected from including tetra(2-hydroxypropyl)ethylenediamine and triethanolamine (e.g. alkanol substituted amine D), a stabilizer and antioxidant including citric acid (e.g. at least one organic tricarboxylic acid F), and further auxiliaries (e.g. further components).  The person of ordinary skill in the art would have been motivated to make those modifications because: 1) Pohlman discloses that the composition includes solvents including cyclohexanone (e.g. organic solvent S) and fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide/organic solvent S) and other known suitable solvents for pesticide compositions includes propylene carbonate and it is known that mixtures of solvents may be used which are taught by Shanker, therefore, the person of ordinary skill in the art would use and expected it to be a suitable solvent, mixtures of solvents including a mixture of cyclohexanone (e.g. organic solvent S), fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide/organic solvent S) and propylene carbonate; 2) Pohlman discloses that the composition contains surfactants including alkylarylsulfonates and it is known that surfactants suitable for pesticidal compositions includes a nonionic surfactant and an anionic surfactant and known nonionic surfactant includes ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) and known anionic surfactant includes aryl alkyl sulfonate, which are taught by Shanker, therefore, the person of ordinary skill in the art would use as a surfactant and expected it to be suitable as the surfactant of the pesticidal composition of Pohlman, a nonionic surfactant including ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) and an anionic surfactant including aryl alkyl sulfonate; 3) Pohlman discloses that a buffer is included in the pesticidal composition of Pohlman and, as taught by Xu, known pH adjusters suitable for pesticidal compositions include amines including tetra(2-hydroxypropyl)ethylenediamine and triethanolamine (e.g. alkanol substituted amine D, therefore, the person of ordinary skill in the art would use as the buffer and expected it to be suitable as a buffer for the pesticidal composition of Pohlman; and 4) Steward teaches that to obtain a pesticidal composition that is stable and has antioxidation properties, a stabilizer and antioxidant including citric acid is added.   The person of ordinary skill in the art would have reasonably expected success because Pohlman discloses a composition comprising, as active components, a pesticidal compound of formula I 

    PNG
    media_image1.png
    242
    288
    media_image1.png
    Greyscale
(e.g. afidopyropen)
and one or more of a pesticidal compound II including alpha-cypermethrin (paragraphs [0001-0004]).  Pohlman discloses that the composition comprises auxiliaries including solvents, solid carriers, dispersants or emulsifiers, organic and an organic thickeners, bactericides, anti-freezing agents, anti-foaming agents, if appropriate colorants and tackifiers or binders (paragraphs [0136-0137]).  Pohlman discloses that suitable solvents include organic solvents (paragraph [0138]).  Pohlman discloses that suitable surfactants include alkylarylsulfonates (e.g. at least one aryl sulfonic acid E or their salts) (paragraph [0139]).  Pohlman discloses that organic solvents include cyclohexanone (e.g. organic solvent S) and fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide/organic solvent S). Pohlman discloses that the composition includes buffer to the desired application concentration and further auxiliaries (paragraph [0185]).  Shanker teaches compositions including compositions with insecticides (paragraph bridging pages 25 and 26). Shanker teaches that solvents useful in the composition includes cyclohexanone, propylene carbonates and fatty acid dimethylamides (page 20, lines 24-29).  Shanker teaches that solvent mixtures can be used (page 21, line 3).  Shanker teaches that the composition comprises surfactants selected from including nonionic and anionic surfactants and nonionic surfactants include ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) (paragraph bridging pages 19 and 20).  Shanker teaches that anionic surfactants include aryl alkyl sulfonates (e.g. at least one aryl sulfonic acid E or their salts) (page , lines 9-10).  Xu teaches insecticide compositions that comprises at least one pH adjuster that is preferably selected from organic amines (paragraph [0107]).  Xu teaches that the amines includes tetra(2-hydroxypropyl)ethylenediamine and triethanolamine (e.g. alkanol substituted amine D) (paragraph [0111]).  Steward teaches insecticidal composition containing a stabilizer/antioxidant that includes citric acid (paragraph [0028]).
Regarding claims 3-4 and 12, Pohlman discloses a compositions with including 10 parts by weight, 15 parts by weight and 20 parts by weight of the active, 70 parts by weight and 75 parts by weight of a solvent and a total of 10 parts by weight of surfactants (paragraphs [0151-0155]).  Xu teaches that the amount of the insecticide is 0.5 to 30 wt %, based on the total weight of the formulation (paragraph [0009]).  Xu teaches compositions comprising a solvent in an amount of 20 to 80 wt %, based on the total weight of the formulation (paragraph [0035]).  Xu teaches compositions comprising at least one anionic surfactant and at least one non-ionic surfactant (paragraph [0060]), where the amount of the anionic surfactant 0.1 to 30 wt %, based on the total weight of the formulation, and the amount of the non-ionic surfactant is 0.1 to 30 wt % (paragraph [0078]).  Therefore, the amounts of insecticide, solvent and surfactant(s) are art-recognized result-effective variable, e.g., provides dispersible or emulsifiable concentrate, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amounts of insecticide including afidopyropen and cypermethrine, solvent including cyclohexanone, propylene carbonates and fatty acid dimethylamides (e.g. C8-C10 fatty acid dimethylamide) and surfactants including a nonionic surfactant including ethylene oxide/propylene oxide block copolymers (e.g. at least one nonionic surfactant G) and an anionic surfactant including aryl alkyl sulfonates (e.g. aryl sulfonic acid E or their salts), in order to obtain an dispersible or emulsifiable concentrate.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

	Regarding claims 3-4 and 12,  Xu teaches that the amount of the pH adjuster (e.g. triethanolamine and tetra(2-hydroxypropyl)ethylenediamine) is 0.001 to 10 wt %, based on the total weight of the formulation (paragraph [0131]).  Therefore, the amount of pH adjuster including triethanolamine and tetra(2-hydroxypropyl)ethylenediamine is an art-recognized result-effective variable, e.g., provides adjustment of the composition pH, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of pH adjuster including triethanolamine and tetra(2-hydroxypropyl)ethylenediamine in order to obtain a composition with a desired pH.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 3-4 and 12,  Steward teaches that the amount of the stabilizer and antioxidant is about 0.1% to 2.0% by weight (paragraph [0028]).  Therefore, the amount of citric acid (e.g. organic tricarboxylic acid F) is an art-recognized result-effective variable, e.g., provides composition stability and antioxidation, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of citric acid in order to obtain a composition that is stable and has antioxidation.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.
 
Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634